Citation Nr: 1213046	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-39 275A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with chondromalacia of the right knee.  

2.  Entitlement to an initial compensable disability rating, from November 1, 2004 to May 6, 2009 for residuals of a fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran now resides in the jurisdiction of the Chicago, Illinois VARO.  

The May 2005 RO decision granted service connection for the right knee with a 10 percent rating effective November 1, 2004.  That rating has remained in effect and the Veteran appeals it.  

The May 2005 RO decision also granted service connection for the residuals of a right ankle fracture with a noncompensable rating effective November 1, 2004.  In October 2010, the RO increased the rating for the right ankle to 10 percent effective May 7, 2009.  Then, in an April 2011 decision, the RO increased the rating for the ankle to 20 percent effective May 7, 2009.  The Veteran appeals the noncompensable evaluation assigned before May 7, 2009.  

In March 2011, the Board decided appeals on several issues.  The decision included the denial of higher evaluations for the right knee and right ankle disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand (JMR), which vacated that portion of the Board decision dealing with these two issues and remanded them for action consistent with the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The JMR asserted that the Board failed to provide an adequate statement of the reasons and bases for its decisions in regard to whether the factors discussed by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) (see 38 C.F.R. §§ 4.40, 4.45) were shown on the May 2009 VA examination and could support increased rating for the service-connected right knee and ankle disabilities.  The basis of the problem was that although the Board's September 2008 remand instructed the examiner to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or use, the examiner merely noted that pain was precipitated by increased or unusual physical activities and did not attempt to describe the functional loss in terms of additional degrees of motion lost, as required by DeLuca.  

The JMR concluded that the May 2009 examination had not complied with the Board's September 2008 remand in violation of the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998).  (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders and VA has a duty to ensure compliance with the terms of the remand.)  Thus, the JMR found a remand was required so the Board could obtain a medical opinion that specifically determined the extent to which the appellant's functional capacity of the right knee and right ankle are additionally limited during flare-ups or over extended periods of physical activity; and, if there are such limitations to account for those limitations in readjudicating the initial disability ratings for the right knee and ankle.  

Accordingly, although the Board regrets the further delay, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of her right knee and right ankle joints.  The claims folder should be made available to the examiner for review and the examiner should specifically state that the claims folder was reviewed.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide a complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the range of right knee and right ankle motion, describing any limiting factors.  If the Veteran experiences pain on motion, the examiner should express an opinion as to the credibility of the complaints and specify the evidence on which he bases his assessment.  The examiner should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the right knee and right ankle including:
	Less movement than normal, 
	More movement than normal, 
	Weakened movement, 
	Excess Fatigability and lack of endurance, 
	Incoordination, 
	Pain on movement, swelling, deformity, atrophy of disuse, disturbance of locomotion, or interference with sitting, standing or weight bearing.  See 38 C.F.R. § 4.45 (2011).  If those symptoms are not present, the examiner should so state.  

c.  If possible, the examiner should describe the functional impairment in terms of the degree of additional range-of-motion lost.  See 38 C.F.R. § 4.40 (2011).  If the examiner cannot describe the functional impairment in terms of the degree of additional range-of-motion lost he should explain why.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it has substantially complied with the requirements of the January 2012 JMR and this remand.  

3.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


